Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anthony Venturino on March 26, 2021.
The application has been amended as follows: 

CLAIM 51 Line 15 after “associated with” deleted [[the free end of]] and inserted --a respective free end of each of --
CLAIM 51 Line 16 after “displacement of” deleted [[the tip tool forces the wound coiled threads]] and inserted –each tip forces at least one respective wound coiled thread-- 

CLAIM 52 Line 2 after “displacement of” deleted [[the]] and inserted --each respective-- 

CLAIM 56 Line 1 after “wherein” deleted [[the]] and inserted --each respective-- 

CLAIM 60 Line 1 after “wherein” deleted [[said tip tool having]] and inserted --each respective tip tool has--

CLAIM 60 Line 3 after “maximal diameter of” deleted [[the]] and inserted --each-- 

CLAIM 62 Line 1 after “(i) when” deleted [[the tip tool]] and inserted --a tip tool of the at least two tip tools--
CLAIM 62 Line 3 after “(ii) when” deleted [[the tip tool]] and inserted --a tip tool of the at least two tip tools--

CLAIM 70 Line 2 after “displacement of” deleted [[the]] and inserted --its respective--

CLAIM 71 Line 15 after “associated with” deleted [[the free end of]] and inserted --a respective free end of each of --
CLAIM 71 Line 16 after “displacement of” deleted [[the tip tool forces the wound coiled threads]] and inserted –each tip forces at least one respective wound coiled thread-- 

Allowable Subject Matter
Claims 51-54 and 56-71 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or disclose a device for anchoring into a corpus in a tubular organ or method of removing a corpus from a tubular organ including a corpus anchoring unit having a deployment wire, at least two bodies constituted by at least one wound coiled thread, and at least two axially displaceable tip tools, as claimed, particularly wherein the threads of consecutive bodies are coiled to permit their helical unwinding movement in respective opposite rotational directions upon axial displacement of their corresponding tip tools.  Regarding claim 71, the prior art additionally fails to disclose the combination of fixed and free floating bodies, wherein the fixed and free floating bodies have free ends in opposite orientations, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771